                        IN THE UNITED STATES DISTRICT
                          COURT EASTERN DISTRICT OF
                                 WISCONSIN

The ESTATE OF SYLVILLE K. SMITH, by         )
Personal Representative Mildred Haynes,     )   No. 17-cv-862
Patrick Smith, and Mildred Haynes, on her   )
own behalf,                                 )
                                            )
          Plaintiffs,                       )    JURY TRIAL DEMANDED
                                            )
           v.                               )
                                            )
CITY OF MILWAUKEE, WISCONSIN                )
and DOMINIQUE HEAGGAN-BROWN,                )
                                            )
         Defendants.                        )




                            EXHIBIT 39
 DCI Form Criminal Complaint and Charges Against Dominique Heaggan-Brown




David B. Owens
Danielle Hamilton
LOEVY & LOEVY
311 N. Aberdeen St, Third FL
Chicago, IL 60607
(312) 243-5900




       Case 2:17-cv-00862-LA Filed 06/14/19 Page 1 of 6 Document 50-42
Case 2:17-cv-00862-LA Filed 06/14/19 Page 2 of 6 Document 50-42
Case 2:17-cv-00862-LA Filed 06/14/19 Page 3 of 6 Document 50-42
Case 2:17-cv-00862-LA Filed 06/14/19 Page 4 of 6 Document 50-42
Case 2:17-cv-00862-LA Filed 06/14/19 Page 5 of 6 Document 50-42
Case 2:17-cv-00862-LA Filed 06/14/19 Page 6 of 6 Document 50-42
